

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)


 
EXHIBIT 10.66




September 22, 2008


Mr. David M. Meyer, Managing Director
Knightspoint Partners, LLC
1325 Avenue of the Americas, 27th Floor
New York, NY 10019


Dear David:


This will confirm your agreement with CPI Corp. (the “Company”) regarding your
compensation as Chairman of the Board of Directors of the Company (the “Board”)
during the term hereof (the “Chairman”).


1.  Chairman.


a.           During the term of this agreement, you hereby agree to oversee and
advise executive management of the Company relating to the following strategic
goals for the Company:


i. effective implementation of the Company’s strategic direction as established
by the Company’s Board and as evidenced by achievement of EBITDA targets
established by the Board in each fiscal year;


ii. conclusion of negotiations regarding the Company’s license agreement with
Sears Roebuck and Company in a manner that serves the best interests of the
Company;


iii. moderation of sits decline toward a level flat to increasing as compared
with the previous year, and, a minimum of flat to higher net sales revenue over
the previous year and over a comparable number of 
             same stores;


iv. assisting the Board and management in developing a long-range strategic plan
for protecting and increasing shareholder value over time including new sources
of revenue; and


v. development and implementation of value-creating financial strategies.


The Compensation Committee of the Company’s Board of Directors (the “Committee”)
shall periodically review, adjust and mutually agree on the specific goals and
guidelines for your position as Chairman hereunder.

 
 

 



b.           In consideration of your agreement hereunder, you shall be entitled
to the compensation described in Paragraphs 2 and 3 hereof.


2.  Annual Compensation.


a.           Retainer:  You will be eligible to receive an annual retainer of
$200,000 for each fiscal year of the Company during the term of this agreement,
payable in shares of common stock of the Company.  During the Company’s fiscal
year ending February 7, 2009 (“FY2008”), your annual retainer will be paid as
follows:  (1) upon entering into this agreement, shares will be awarded in the
amount of $150,000, based on the market price on the date of the agreement, with
$100,000 of such shares being fully vested as of the date of such award and
$50,000 of such shares being awarded as restricted shares that would vest on the
last trading day of the third quarter of FY2008, and (2) the final installment
of $50,000 for FY2008 would be awarded on the first trading day of the fourth
quarter of FY2008, based on the market price on the date of such award, as
restricted shares that would vest on the last day of FY2008.  During the
Company’s fiscal year ending February 6, 2010 (“FY2009”), your annual retainer
shall be paid in four equal installments of $50,000 of restricted shares on
first trading day of each quarter during FY2009, with the number of restricted
shares to be awarded for each such quarter to be determined based on the market
price on the date of such award, and such shares would vest on the last day of
the quarter during FY2009 in which the relevant award was made.


b.           Annual Performance Bonus:  You will be eligible to receive an
annual performance bonus for each fiscal year of the Company during the term of
this agreement in an amount, in the aggregate, equal to 0.67% of the Adjusted
EBITDA (“Full Award”) as reported in the applicable earnings release of the
Company for such fiscal year.  Your actual performance bonus for FY2008 will
subject to satisfaction of the targets set out below:


•  you will be entitled to an amount equal to 20% of the Full Award for
achievement of $60mm of Fiscal Year 2008 Adjusted EBITDA;
•  you will be entitled to an amount equal to 20% of Full Award for achievement
of $40mm of Adjusted EBITDA in the Fourth Quarter of FY2008;
•  you will be entitled to an amount equal to 20% of the Full Award for
achievement of flat or better sales comparables in the fourth quarter of FY2008
(as reported on the Company’s point of sales system for the relevant quarter);
•  you will be entitled to an amount equal to 20% of the Full Award for
execution of a Sears extension agreement prior to the last day of FY2008;
•  you will be entitled to an amount equal to 20% of the Full Award based on
achievements of such other targets and goals as are determined by the Committee
in its sole discretion, including but not limited to reallocation of the targets
set out above.

 
 
2

 



Not later than ninety (90) days after the beginning of FY2009, you and the
Committee will mutually agree upon the targets for your FY2009 performance
bonus.


c.           The amount determined in accordance with Paragraph 2(b) above will
be paid to you in the form of shares of the Company’s common stock to be awarded
to you not later than ninety (90) days following the Company’s fiscal year to
which such bonus relates.  The number of shares awarded to you with respect to
your performance bonus for a fiscal year will be determined by dividing (i) the
amount determined under Paragraph 2(b) by (ii) the closing price of a share of
the Company’s common stock on the last trading day of the relevant fiscal
year.  Any such shares shall be subject to the terms of the Company’s Omnibus
Incentive Plan, adopted as of May 29, 2008 (the “Plan”), a Stock Award
Agreement, and such other terms and conditions as the Committee shall determine
and as set out in your Stock Award Agreement.  Any shares awarded to you with
respect to your performance bonus will be fully vested as of the date of such
award.


d.           It is understood that the Committee may make judgments that in its
view merit compensation beyond the amount determined in Paragraph 2(b) because
of extraordinary service or Company requirements in a fiscal year.


e.           In the event you voluntarily terminate this agreement prior to the
last day of a fiscal year of the Company during the term hereof, you will
forfeit any compensation payable under Paragraph 2(b) with respect to such
fiscal year.  If this agreement terminates prior to the last day of a fiscal
year of the Company during the term for any reason other than your voluntary
termination of this agreement, the amount determined in Paragraph 2(b) above
shall be prorated for the period within such fiscal year.


3.  Stock Option Grant.  You are hereby awarded a nonstatutory option to
purchase up to 60,000 shares of the Company’s common stock, subject to the
terms, conditions and restrictions set out in the attached Stock Option
Agreement.  Your option includes terms and conditions substantially the same as
those that apply to the executives’ options, except that 50% of your options
would vest on the last day of FY2008, 50% would vest on the last day of FY2009,
and your option will have a five-year term.   The exercise price of your options
will be the closing price as of the date of award.


4.  Term; Termination.


a.           This agreement will take effect as of September 22, 2008, and will
continue for an initial term expiring on the last day of FY2009.


b.           This agreement shall terminate immediately in the event of your
death or permanent disability at any time prior to the last day of FY2009.



 -
 
3

 



c.           Either party may terminate this agreement at any time, with or
without cause, upon sixty (60) days prior written notice to the other party.


d.           Except as specifically provided in Paragraphs 2(a), 2(e) or 4(e),
expiration or termination of this agreement will not relieve either party of any
liability or obligation which accrued hereunder prior to the effective date of
such termination, nor preclude either party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this agreement, nor prejudice either party’s right to obtain performance of
any obligation.


e.           In the event of a termination of this agreement by the Company
prior to the last day of FY2009, any then outstanding restricted shares
previously awarded to you under Paragraph 2(a) shall immediately become vested
shares.


5.  Reimbursement of Expenses.  The Company will reimburse you for all
reasonable, documented expenses incurred at the Company’s request in connection
with the this agreement (including travel expenses, which will be reimbursed in
accordance with the Company’s standard travel policy), subject to your
submission of invoices or other customary proof of expense.  Invoices for
expenses and accompanying documentation must be submitted within thirty (30)
days of the end of the month in which such expenses were incurred.  The Company
will pay correct invoices within thirty (30) days of receipt.


6.  Assignment; Binding Agreement.


a.           You may not assign this agreement or any part hereof.


b.           The Company may assign all rights and liabilities under this
agreement to a subsidiary or an affiliate or to a successor to all or a
substantial part of its business and assets without your consent.


c.           Subject to the foregoing, this agreement will inure to the benefit
of and be binding upon each of the heirs, assigns and successors of the
respective parties.  Any purported assignment that does not comport with this
Paragraph 7 will be null, void and of no effect.


7.           Consent of the Board.  This agreement is subject to ratification by
the Board, and you shall be recused from voting on the matter.


[Signature page follows]



 -
 
4

 

Please acknowledge your agreement to the terms set forth herein by signing and
returning one copy of this letter to me.




                                              Sincerely,


                                              CPI Corp.


                                              By: /s/Turner White
                                                                                                                                         
   __________________________________
                                                                                                                                           
 Turner White
                                                                                                                                       
     Chairman, Compensation Committee




Agreed to this 22nd day of September, 2008


/s/David M. Meyer
_________________________
David M. Meyer





 
 
5

 

CPI CORP.
 
NONSTATUTORY STOCK OPTION AGREEMENT
 


THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made effective as
of September 22, 2008 (the “Grant Date”), between CPI Corp., a Delaware
corporation (the “Company”), and David M. Meyer (the “Optionee”).  Capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the CPI Corp. Omnibus Incentive Plan (the “Plan”).
W I T N E S S E T H:
 
WHEREAS, Optionee has entered into an agreement with the Company dated September
22, 2008 (the “Chairman’s Agreement”), and


WHEREAS, the Chairman’s Agreement provides for the grant of an option to
Optionee subject to the terms and conditions of this Agreement and the Plan.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter contained, the parties hereto mutually covenant and agree
as follows:


1. Grant of Option.  The Company hereby grants to Optionee an option (the
“Option”) to purchase all or any part of an aggregate of sixty thousand (60,000)
Shares on the terms and conditions set forth herein.  The Option shall not
constitute an “incentive stock option”  within the meaning of Section 422 of the
Code.
 
2. Option Price.  The purchase (exercise) price for each Share issuable upon
exercise of the Option shall be $12.21, being not less than 100% of the Fair
Market Value per Share on the Grant Date.
 
3. Vesting.
 
(a)           Subject to Section 5 hereof, the Option will vest as to fifty
percent (50%) of the total number of Shares described in Section 1 hereof  (the
“First Tranche”) on February 7, 2009 (the “First Vesting Date”), and thereafter,
the First Tranche will become exercisable upon the occurrence of the conditions
set forth below:
 
(i)           One-third (1/3) of the First Tranche will become exercisable upon
the achievement of the First Target Stock Price (for the avoidance of doubt, if
the First Target Stock Price is achieved after the Grant Date but before the
First Vesting Date, such one-third of the First Tranche will become immediately
exercisable on the First Vesting Date);


(ii)           An additional one-third (1/3) of the First Tranche will become
exercisable upon the achievement of the Second Target Stock Price (for the
avoidance of doubt, if the Second Target Stock Price is achieved after the Grant
Date but before the First

 
 
6

 

Vesting Date, such additional one-third of the First Tranche will become
immediately exercisable on the First Vesting Date); and


(iii)           The final one-third (1/3) of the First Tranche will become
exercisable upon the achievement of the Third Target Stock Price (for the
avoidance of doubt, if the Third Target Stock Price is achieved after the Grant
Date but before the First Vesting Date, such final one-third of the First
Tranche will become immediately exercisable on the First Vesting Date).


(b)           Subject to Section 5 hereof, the Option will vest as to the
remaining fifty percent (50%) of the total number of Shares described in Section
1 hereof (the “Second Tranche”) on February 6, 2010 (the “Second Vesting Date”),
and thereafter, the Second Tranche will become exercisable upon the occurrence
of the conditions set forth below:
 
(i)           One-half of the Second Tranche will become exercisable upon the
achievement of the Second Target Stock Price (for the avoidance of doubt, if the
Second Target Stock Price is achieved after the Grant Date but before the Second
Vesting Date, such one-half of the Second Tranche will become immediately
exercisable on the Second Vesting Date); and


(ii)           The remaining one-half of the Second Tranche will become
exercisable upon the achievement of the Third Target Stock Price (for the
avoidance of doubt, if the Third Target Stock Price is achieved after the Grant
Date but before the Second Vesting Date, such remaining one-half of the Second
Tranche will become immediately exercisable on the Second Vesting Date).


(c)           For purposes of this Option, the following terms shall have the
following meanings:
 
“First Target Stock Price” shall mean the closing price of a Share on the New
York Stock Exchange exceeds $25.00 for at least 20 consecutive trading days
after the Grant Date.
 
“Second Target Stock Price” shall mean the closing price of a Share on the New
York Stock Exchange exceeds $45.00 for at least 20 consecutive trading days
after the Grant Date.
 
“Third Target Stock Price” shall mean the closing price of a Share on the New
York Stock Exchange exceeds $65.00 for at least 20 consecutive trading days
after the Grant Date.
 
4. Term.  Subject to earlier termination as provided in Section 5 hereof, the
Option shall expire on the fifth (5th) anniversary of the Grant Date.
 
5. Early Termination of Chairman’s Agreement.  If the Chairman’s Agreement
terminates for any reason prior to the First Vesting Date, then the Option shall
be immediately cancelled and forfeited by the Optionee for no consideration.  If
the Chairman’s Agreement
 

 
 
7

 

terminates for any reason after the First Vesting Date but prior to the Second
Vesting Date, then (1) the Second Tranche of the Option shall be immediately
cancelled and forfeited by the Optionee for no consideration and (2) the
Optionee shall have the right, subject to the exercisability conditions set
forth in Section 3(a) above, to exercise all or any part of the First Tranche of
the Option prior to the expiration of the Option under Section 4.
 
6. Nontransferability.  The Option shall not be transferable other than by will
or the laws of descent and distribution, and any permitted transferee shall take
the Option subject to all of the terms hereof.  During the lifetime of the
Optionee, the Option may be exercised only by the Optionee or, in the case of
the Optionee’s Disability, the Optionee’s duly authorized
representative.  Following the death of the Optionee, the Option may be
exercised only by the Optionee’s executor, administrator or permitted transferee
as provided above.  Without limiting the generality of the foregoing, the Option
may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process, and any attempt to
do so shall be void.
 
7. Method of Exercising Option.
 
(a) Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised, in whole or in part, to the extent then vested and
exercisable, at any time prior to its expiration pursuant to Section 4 or
Section 5 hereof.  Any such exercise shall be effected by a written notice
delivered to the Secretary of the Company at its principal executive office, in
such form as the Company may prescribe, and shall be signed by the person or
persons so exercising this Option. Any notice of exercise delivered under this
Section 7 shall state the number of Shares in respect of which the Option is
being exercised, and shall be accompanied by full payment for the Shares with
respect to which the Option is exercised (in the form permitted in Section 7(b)
hereof).  If the Option is exercised by any person or persons other than the
Optionee under Section 6 hereof, then the notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option.
 
(b) The exercise price of the Option (or portion thereof being exercised) may be
paid (i) in United States dollars in cash or by check; (ii) through delivery of
Shares owned by Optionee having a Fair Market Value equal as of the date of the
exercise to the exercise price of the Option; or (iii) by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal, as of the date of exercise, to the
exercise price of the Option (a “net-exercise”); or (iv) by any combination of
(i), (ii), or (iii) above.
 
(c) The Company shall have the right to deduct from any compensation or any
other payment of any kind due the Optionee, the amount of any federal, state or
local taxes required by law to be withheld (if any) as the result of any
exercise of this Option.  In lieu of such deduction, the Company may require the
Optionee to make a cash payment to the Company equal to the amount of taxes (if
any) required to be withheld.  If the Optionee does not make such payment when
requested, the Company may refuse to issue any Shares under this Option until
arrangements satisfactory to the Company for such payment have been made.
 

 
 
8

 



8. No Rights of a Shareholder.  The Optionee shall not have any of the rights of
a shareholder of the Company with respect to the Shares that may be issued upon
the exercise of the Option until such time as the Shares are issued to the
Optionee following an exercise.  No adjustment shall be made for dividends or
other distributions made by the Company to its shareholders or other rights for
which the record date is prior to the date on which the Optionee is admitted as
a shareholder with respect to Shares that may be issued upon the exercise of the
Option.  Notwithstanding the preceding sentence, in the event of an
extraordinary cash dividend or distribution, the Committee shall make
appropriate and equitable adjustments to the number of Shares subject to this
Option and/or to the exercise price hereof as the Committee determines in its
sole and reasonable discretion are necessary to prevent dilution of Optionee’s
rights hereunder.  The Committee’s determination with respect to any such
adjustments under this Section 8 shall be conclusive and binding on the
Optionee.
 
9. Securities Law Considerations. If at any time during the term of the Option,
the Company shall be advised by its counsel that Shares issuable upon exercise
of the Option are required to be registered under the Federal Securities Act of
1933, as amended (the “1933 Act”), or under applicable state securities laws, or
that delivery of such Shares must be accompanied or preceded by a prospectus
meeting the requirements of the 1933 Act or of any applicable state securities
laws, issuance of Shares by the Company may be deferred until such registration
is effected or a prospectus available or an appropriate exemption from
registration is secured.  The Optionee shall have no interest in the Shares
covered by this Option unless and until such Shares are issued.  The Optionee
agrees and acknowledges that the Option may not be exercised unless the
foregoing conditions are satisfied.
 
10. Subject to the Plan.  This Agreement shall be subject to and governed by all
the terms and conditions of the Plan.  A copy of the Plan has been delivered to
the Optionee and is hereby incorporated by reference.  In the event of any
discrepancy or inconsistency between the terms and conditions of this Agreement
and of the Plan, the terms and conditions of the Plan shall control.
 
11. Code Section 409A.  This Option is intended to be exempt from Section 409A
of the Code, and the regulations and guidance promulgated thereunder (“Section
409A”).  Notwithstanding the foregoing or any provision of this Option to the
contrary, if any provision of this Option contravenes Section 409A or could
cause the Optionee to incur any tax, interest or penalties under Section 409A,
the Board may, in its sole discretion and without the Optionee’s consent, modify
such provision to comply with, or avoid being subject to, Section 409A, or to
avoid the incurrence of taxes, interest and penalties under Section 409A.
 
12. Interpretation.  The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee shall be final and conclusive.
 
13. Enforceability.  This Agreement shall be binding upon the Optionee and such
Optionee’s estate, personal representative and beneficiaries.
 

 
 
9

 



 
14. Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable Delaware principles of conflict of laws).
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Optionee has hereunto set his or
her hand, all as effective as of the day and year first above written.
 
CPI Corp.,
a Delaware corporation
 
By:   __________________________________________                                                                        
 Title:                                                                     
 


 
OPTIONEE:

                                                                                                   
By:/s/David M. Meyer
                                                                                                        
___________________________________________
             David M. Meyer









 
 
10

 
